OPINION — AG — (1) THE MEANING OF THE PHRASE "BENEFIT THE MUNICIPALITY" IN 69 O.S. 1971 1205 [69-1205](D) IS NOT LIMITED TO A STRICTLY ECONOMIC ADVANTAGE TO THE MUNICIPALITY, BUT ALSO INCLUDES HIGHWAYS WHICH WILL AFFORD A MUNICIPALITY ACCESS TO ITS FACILITIES SUCH AS WATER OR SEWAGE TREATMENT PLANTS OR SANITARY DISPOSAL FACILITIES. (2) THE PHRASE "BENEFIT THE MUNICIPALITY" IN 69 O.S. 1971 1205 [69-1205](D) DOES NOT CONFLICT WITH THE EFFECT OF THE PRECEDING CLAUSE OF THE SAME SENTENCE BECAUSE NOT EVERY HIGHWAY PASSING WITHIN THE LIMITS OF A MUNICIPALITY WOULD BENEFIT THE MUNICIPAL GOVERNMENT. (MARVIN C. EMERSON)